Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 3, 4, 6-15, 17-21 are pending.
Claims 2,11,13,14, are amended.
Claims 2, 3, 4, 6-15, 17-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 4, 6-15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.Claim 2-7, 10-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US-PG-PUB 2013/0027129 A1) in view of Drogi (US-PG-PUB 2014/0266423 A1) and in view of Brobston et al. (US-PG-PUB 2012/0051409 A1).

The application is about improving linearity in mobile device and is shown in fig. 5

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale












The primary reference Langer is about improving linearity and is shown in fig. 7

    PNG
    media_image2.png
    611
    879
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    456
    650
    media_image3.png
    Greyscale













    PNG
    media_image4.png
    598
    851
    media_image4.png
    Greyscale





 





As to claim 2. Langer teaches a method of pre-characterizing a front end module of a wireless device(Langer fig.7 [0057] shaping characteristic of power amplifier. i.e. front end which depend on load impedance which work according to a method [0077] invention directed at mobile terminal), the method comprising: 
tuning an impedance load at an output of a power amplifier of the front end module so as to achieve a voltage standing wave ratio value(Langer, Fig. 7, PA 712, RF Front End 714, Tuner 720, [0063]; See Also, Fig. 3, PA 312, RF Front End 314, Tuner 130, Fig. 5, PA 312, RF Front End 314, Tuner 130)  associated with a first characterization state of a plurality of front end module characterization states corresponding to different input conditions(Langer, [0063] load VSWR vs severe load VSWR and [0059] shaping characteristic which depend on different loads i.e. input conditions);
 driving the front end module with a radio frequency transmit signal (Langer Fig.7 RF Signal Generation 706, Signal Path 707; See also Fig. 3, RF Signal Generation 304, Fig. 5, RF Signal Generation 520 (420); [0055]), the radio frequency transmit signal driven according to one or more additional parameter values associated with the first characterization state of the plurality of front end module characterization states(Langer [0063] “key parameters (e.g. ACLR or EVM for a linear system, or power delivered to the antenna for a GMSK based mobile terminal)” fig.7 [0057] shaping characteristic of power amplifier. i.e. front end [0059] shaping characteristic which depend on different loads i.e. input conditions); 
measuring one or more variables associated with behavior of….. (Langer Fig. 6, Step 635, [0054]; see also Fig. 2, step 221, Fig. 4, step 435), while the front end module  (Langer Fig. 6, RF Signal 607 [0054]; see also fig. 2, RF Signal 105, Fig. 4, RF Signal 105);
recording the one or more measured variables in association with the first characterization state in an equalization table contained in non-volatile memory of the wireless device(Langer, Fig. 7, Look Up Table (LUT) 324, Reporting Step 735 (635); [0054], See Also Fig. 3, Look Up Table (LUT) 324, Reporting Step 321(221), Fig. 5, Look Up Table (LUT) 324, Reporting Step 535 (335); [0065] teaches in non-volatile memory of the wireless device); coefficients representative of a non-linear AM-AM or AM-PM response curve (Langer does not teach deriving but Langer teaches  [0052] AMAM and AMPM which are characteristic of the power amplifier .i.e. non-linear effects and power amplifier output value depend on impedance value i.e. amplifier output value is a response curve);
Langer teaches the tuning(Langer, Fig. 7, PA 712, RF Front End 714, Tuner 720, [0063]; See Also, Fig. 3, PA 312, RF Front End 314, Tuner 130, Fig. 5, PA 312, RF Front End 314, Tuner 130 and also [0063]  Langer teaches an open loop and turner is set based on instantaneous know states on the mobile and change being made based on impedance value compare with applicant specification [0081])  , driving(Langer Fig.7 RF Signal Generation 706, Signal Path 707; See also Fig. 3, RF Signal Generation 304, Fig. 5, RF Signal Generation 520 (420); [0055]), measuring and recording (Langer Fig. 6, Step 635, [0054]; see also Fig. 2, step 221, Fig. 4, step 435),
Langer also teaches fig.5 510 a variable antenna impedance being compensated by using iterations i.e. repetition 

and Langer does not teach deriving AM-AM or AM-PM coefficients of a polynomial from the one or more variables recorded during characterization, 
However Drogi from a similar field of endeavor teaches deriving AM-AM or AM-PM coefficients of a polynomial from the one or more variables recorded during characterization (Drogi [0046] AM-AM distortion being determined from stored samples of RF output and AM-PM is computed as a ratio of measured change i.e. a response in the RF output phase to the change in the supply voltage VCC)
Repeating ( compare with applicant table 6b based on this  Drogi [0049] multiple input conditions being received based on which characterization table record information related to the input condition such as supply voltage, RF input amplitudes which is used to create many table entries and this process being repeated multiple times for different input conditions see also [0039] and [0056])  said steps for a plurality of additional characterization states of the plurality of front end module characterization states (looking at applicant specification  [0049] multiple different entries being generated for different characterization table or states) , such that the equalization table is populated with a plurality of entries associated with the plurality of front end module characterization states and corresponding to different input conditions(compare with applicant table 6b  compare with applicant table 6b based on this  Drogi see table 1 and  [0049] multiple input conditions being received based on which characterization table record information related to the input condition such as supply voltage, RF input amplitudes which is used to create many table entries and this process being repeated multiple times for different input conditions see also [0039] and [0056]) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Drogi and the teaching of Langer to repeat the processes in order to generate additional characterization table. Because Drogi teaches a method allowing for a system to generate its own characterization table in order to ensure a proper operating level  of PA system, thus providing for efficient spectrum utilization (Drogi [0008]).
The combination of Langer and Drogi does not teach measure … the front end module, while the front end module is tuned to the voltage standing wave ratio value, characterization state of the plurality of front end module characterization states;
However, Brobston from a similar field of endeavor teaches measure … the front end module, while the front end module is tuned to the voltage standing wave ratio value (examiner notes that this limitation is described in applicant specification [0085] in which impedance is being tuned at the front end in order to fix issue related to vswr Brobston [0051] control variables being tuned in order to achieve desired impedance at front end in order to improve vswr output values) characterization state of the plurality of front end module characterization states(Brobston [0051] control variables being tuned in order to achieve desired impedance at front end in order to improve vswr output values);
(Brobston [0007]).

As to claim 3. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 2,
Langer teaches wherein the one or more additional parameters include one or more of a phase of a complex impedance, a channel, and a band (Langer fig.6 [0054] Load impedance in form of complex value).

As to claim 4. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 2,
Langer teaches wherein the non-volatile memory is mounted on the wireless device and accessible by a processor of the wireless device (Langer [0065] memory and [0077] invention directed at mobile terminal).

As to claim 6. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 2, 
Langer teaches wherein said tuning is performed using a programmable antenna tuner that is separate from the front end module, and the front end module does not  (Langer fig.3 130 antenna turner which separate from the front end and [0059] an antenna turning algorithm).

As to claim 7. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 2,
Langer teaches wherein said tuning is performed using a programmable antenna tuner that is integrated into the front end module (Langer fig.1 [0020] input of antenna turner coupled to output of the power amplifier .i.e. front end module and [0059] an antenna turning algorithm).

As to claim 10. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 2
Langer teaches wherein the one or more recorded measured variables include a delay between a power control signal for the power amplifier and the radio frequency transmit signal(Langer [0058] delay adjustment in the main signal path and envelope path and improvement of envelope tracking which is based on knowledge or determine measure related to load impedance).

As to claim 11. Langer teaches a method of characterizing a wireless device (Langer fig.7 [0057] shaping characteristic of power amplifier. i.e. front end which depend on load impedance which work according to a method [0077] invention directed at mobile terminal), the method comprising: 
(Langer, Fig. 7, PA 712, RF Front End 714, Tuner 720, [0063]; See Also, Fig. 3, PA 312, RF Front End 314, Tuner 130, Fig. 5, PA 312, RF Front End 314, Tuner 130)  associated with a first characterization state of a plurality of front end module characterization states corresponding to different input conditions(Langer, [0063] load VSWR vs severe load VSWR and [0059] shaping characteristic which depend on different loads i.e. input conditions);
 driving the front end module with a radio frequency transmit signal (Langer Fig.7 RF Signal Generation 706, Signal Path 707; See also Fig. 3, RF Signal Generation 304, Fig. 5, RF Signal Generation 520 (420); [0055]), the radio frequency transmit signal driven according to one or more additional parameter values associated with the first characterization state of the plurality of front end module characterization states(Langer [0063] “key parameters (e.g. ACLR or EVM for a linear system, or power delivered to the antenna for a GMSK based mobile terminal)” fig.7 [0057] shaping characteristic of power amplifier. i.e. front end [0059] shaping characteristic which depend on different loads i.e. input conditions); 
measuring one or more variables associated with behavior of….. (Langer Fig. 6, Step 635, [0054]; see also Fig. 2, step 221, Fig. 4, step 435), while the front end module is driven with the radio frequency transmit signal and tuned to the voltage standing wave ratio value (Langer Fig. 6, RF Signal 607 [0054]; see also fig. 2, RF Signal 105, Fig. 4, RF Signal 105);
(Langer, Fig. 7, Look Up Table (LUT) 324, Reporting Step 735 (635); [0054], See Also Fig. 3, Look Up Table (LUT) 324, Reporting Step 321(221), Fig. 5, Look Up Table (LUT) 324, Reporting Step 535 (335); [0065] teaches in non-volatile memory of the wireless device); coefficients representative of a non-linear AM-AM or AM-PM response curve (Langer does not teach deriving but Langer teaches  [0052] AMAM and AMPM which are characteristic of the power amplifier .i.e. non-linear effects and power amplifier output value depend on impedance value i.e. amplifier output value is a response curve);
Langer teaches the tuning(Langer, Fig. 7, PA 712, RF Front End 714, Tuner 720, [0063]; See Also, Fig. 3, PA 312, RF Front End 314, Tuner 130, Fig. 5, PA 312, RF Front End 314, Tuner 130 and also [0063]  Langer teaches an open loop and turner is set based on instantaneous know states on the mobile and change being made based on impedance value compare with applicant specification [0081])  , driving(Langer Fig.7 RF Signal Generation 706, Signal Path 707; See also Fig. 3, RF Signal Generation 304, Fig. 5, RF Signal Generation 520 (420); [0055]), measuring and recording (Langer Fig. 6, Step 635, [0054]; see also Fig. 2, step 221, Fig. 4, step 435),
Langer also teaches fig.5 510 a variable antenna impedance being compensated by using iterations i.e. repetition 
However does not expressly teach repeating said steps for a plurality of additional characterization states of the plurality of front end module characterization states, such that the equalization table is populated with a plurality of entries associated 
and Langer does not teach deriving AM-AM or AM-PM coefficients of a polynomial from the one or more variables recorded during characterization, 
However Drogi from a similar field of endeavor teaches deriving AM-AM or AM-PM coefficients of a polynomial from the one or more variables recorded during characterization (Drogi [0046] AM-AM distortion being determined from stored samples of RF output and AM-PM is computed as a ratio of measured change i.e. a response in the RF output phase to the change in the supply voltage VCC)
Repeating ( compare with applicant table 6b based on this  Drogi [0049] multiple input conditions being received based on which characterization table record information related to the input condition such as supply voltage, RF input amplitudes which is used to create many table entries and this process being repeated multiple times for different input conditions see also [0039] and [0056])  said steps for a plurality of additional characterization states of the plurality of front end module characterization states (looking at applicant specification  [0049] multiple different entries being generated for different characterization table or states) , such that the equalization table is populated with a plurality of entries associated with the plurality of front end module characterization states and corresponding to different input conditions(compare with applicant table 6b  compare with applicant table 6b based on this  Drogi see table 1 and  [0049] multiple input conditions being received based on which characterization table record information related to the input condition such as supply voltage, RF input amplitudes which is used to create many table entries and this process being repeated multiple times for different input conditions see also [0039] and [0056]) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Drogi and the teaching of Langer to repeat the processes in order to generate additional characterization table. Because Drogi teaches a method allowing for a system to generate its own characterization table in order to ensure a proper operating level  of PA system, thus providing for efficient spectrum utilization (Drogi [0008]).
The combination of Langer and Drogi does not teach measure … the front end module, while the front end module is tuned to the voltage standing wave ratio value, characterization state of the plurality of front end module characterization states;
However, Brobston from a similar field of endeavor teaches measure … the front end module, while the front end module is tuned to the voltage standing wave ratio value (examiner notes that this limitation is described in applicant specification [0085] in which impedance is being tuned at the front end in order to fix issue related to vswr Brobston [0051] control variables being tuned in order to achieve desired impedance at front end in order to improve vswr output values) characterization state of the plurality of front end module characterization states(Brobston [0051] control variables being tuned in order to achieve desired impedance at front end in order to improve vswr output values);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Brobston and the combined teaching of Langer and Drogi to use variable to attain desired vswr. Because (Brobston [0007]).

As to claim 12. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein the tuned impedance load value is a voltage standing wave ratio value (Langer fig.7 [0063] optimization of load impedance of the power amplifier in order to vary the vswr at the output of the power amplifier [0077] invention directed at mobile terminal).

As to claim13. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein said driving includes adjusting the radio frequency transmit signal in accordance with one or more additional parameters associated with the first characterization state(Langer fig.6 [0054] power amplifier in RF input signal using different frequencies and [0063] instantaneous transmit/receive frequencies at the power amplifier [0042] frequency hopping i.e. different input frequency).

As to claim 14. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 13,
Langer teaches wherein the one or more additional parameters include one or more of a phase of a complex impedance, a channel, and a band(Langer fig.6 [0054] power amplifier in RF input signal using different frequencies and [0063] instantaneous transmit/receive frequencies at the power amplifier [0042] frequency hopping i.e. different input frequency).

As to claim 15. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein the memory is mounted on the wireless device and accessible by a processor of the wireless device (Langer [0065] memory and [0077] invention directed at mobile terminal).

As to claim 17. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein said tuning is performed using a programmable antenna tuner that is separate from the wireless device (Langer fig.3 130 antenna turner which separate from the front end and [0059] an antenna turning algorithm).

As to claim 18. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein said tuning is performed using a programmable antenna tuner that is integrated with the wireless device (Langer fig.1 [0020] input of antenna turner coupled to output of the power amplifier .i.e. front end module and [0059] an antenna turning algorithm).

As to claim 21. The combination of Langer, Drogi and Brobston teaches all the limitations of claim 11,
Langer teaches wherein the one or more recorded measured variables include a delay between a power control signal for the power amplifier and the radio frequency transmit signal(Langer [0058] delay adjustment in the main signal path and envelope path and improvement of envelope tracking which is based on knowledge or determine measure related to load impedance).

9.Claim 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US-PG-PUB 2013/0027129 A1) in view of Drogi et al. (US-PG-PUB 2014/0266423 A1) in view of Brobston et al. (US-PG-PUB 2012/0051409 A1) and in view of Drogi (US-PG-PUB 2014/0274227 A1) hereinafter Drogi227.

As to claim 8 The combination of Langer, Drogi and Brobston teaches all limitations of parent claim 2, 
The combination of Langer, Drogi and Brobston does not teach wherein the one or more recorded measured variables include a power amplifier compression
	However Drogi227 from a similar field of endeavor teaches wherein the one or more recorded measured variables include a power amplifier compression (Drogi [0017] a level of compression which correspond to that of the power amplifier).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Drogi227 and the combined teaching of Langer, Lee and Brobston to use a compression level to control (Drogi227 [0003]).

As to claim 19.    The combination of Langer, Drogi and Brobston teaches all limitations of parent claim 11, 
The combination of Langer, Drogi and Brobston does not teach wherein the one or more recorded measured variables include a power amplifier compression
	However Drogi227 from a similar field of endeavor teaches wherein the one or more recorded measured variables include a power amplifier compression (Drogi [0017] a level of compression which correspond to that of the power amplifier).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Drogi227and the combined teaching of Langer, Drogi and Brobston to use a compression level to control power consumption and linearity. Because Drogi6423 teaches using an envelope tracking to improve efficiency of the power amplifier (Drogi227 [0003]).

10.Claim 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US-PG-PUB 2013/0027129 A1) in view of Drogi et al. (US-PG-PUB 2014/0266423 A1) in view of Brobston et al. (US-PG-PUB 2012/0051409 A1) and in view of Khalt et al. (US-PG-PUB 2016/0164551 A1).

As to claim 9.    The combination of Langer, Drogi and Brobston teaches all limitations of parent claim 2, 

However Khalt from a similar field of endeavor teaches wherein the one or more recorded measured variables include a maximum envelope power (Khalt [0042] maximum envelope power).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khalt and the combined teaching of Langer, Drogi and Brobston to use a maximum envelope power to achiever power efficiency and linearity of the power amplifier. Because Khalt teaches a method  for achieving a RF system that is low cost, efficient, small and simple (Khalt [0004]).

As to claim 20.    The combination of Langer, Drogi and Brobston teaches all limitations of parent claim 11, 
The combination of Langer, Drogi and Brobston does not teach wherein the one or more recorded measured variables include a maximum envelope power
However Khalt from a similar field of endeavor teaches wherein the one or more recorded measured variables include a maximum envelope power (Khalt [0042] maximum envelope power).
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khalt and the combined teaching of Langer, Drogi and Brobston to use a maximum envelope power to achiever power efficiency and linearity of the power amplifier. Because Khalt teaches a (Khalt [0004]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VOSTER PREVAL/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412